                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA                        FILED
                          MISSOULA DIVISION
                                                                          JUN OC 20!9
                                                                       Clerk, U.S Oiatrict Court
                                                                          District Of Montana
                                                                               Missoula

  LL'S MAGNETIC CLAY, INC. d/b/a
  Enviromedica,                                   MC 18-10--M-DLC-JCL

                      Petitioner/Plaintiff,
                                                   ORDER
        vs.

  STAHLBERG TAYLOR &
  ASSOCIATES, P.C.,

                      Respondent,

        and

 SAFER MEDICAL OF MONTANA,
 INC.,

                      Intervenor.

      United States Magistrate Judge Jeremiah C. Lynch issued an order on April

23, 2019, granting the motion to intervene of Safer Medical of Montana, Inc.

("Safer Medical"). (Doc. 12.) LL's Magnetic Clay, Inc., d/b/a Enviromedica

("Enviromedica") objected to Judge Lynch's order on May 7, 2019, claiming that

Judge Lynch's recitation of certain background facts is unsupported by the record.

(Doc. 14.) Because Enviromedica's claims of error are factual, the Court is

limited to determining whether Enviromedica has shown clear error in Judge

                                         -1-
Lynch's May 7, 2019 order. 28 U.S.C. § 636(b)(l)(A). The Court finds no such

error.

         Moreover, even if the order contained factual errors, Enviromedica has

failed to argue--let alone demonstrate conclusively-that any alleged error caused

Judge Lynch to abuse his considerable discretion in deciding whether to allow

Safer Medical to intervene. Rather, Enviromedica objects "for the limited purpose

of correcting the record to more accurately reflect Enviromedica's position." (Doc.

14 at 3.)

         As a threshold matter, Enviromedica misstates the standard of review,

quoting the wrong subsection of the Federal Magistrates Act to suggest that this

Court has broad authority to review the magistrate judge's order and, in fact,

should review de novo. (Id. at 3.) To the contrary, where, as here, a magistrate

judge issues a nondispositive order, an Article III judge is not to "reconsider" such

a matter unless "it has been shown that the magistrate judge's order is clearly

erroneous or contrary to law." 28 U.S.C. § 636(b){l)(A). Further, while the Act

grants the Court the authority to modify findings and recommendations, as

Enviromedica points out, it does not expressly grant similar authority to modify

nondispositive orders.




                                         -2-
      Enviromedica raises six objections to Judge Lynch's order, claiming that the

magistrate judge erred by: ( 1) mischaracterizing the end of Enviromedica' s

working relationship with Safer Medical; (2) stating that Respondent Stahlberg

Taylor & Associates, P.C. communicated its objections to Enviromedica's

subpoena; (3) finding that Safer Medical's intervention was necessary to protect

Safer Medical's interests; (4) concluding that Enviromedica did not allege

prejudice; (5) determining that there was no dispute regarding the sensitivity of

documents at issue in this litigation, a determination that is only "partially true"

(Doc. 14 at 8); and (6) mischaracterizing Enviromedica's position on Safer

Medical's ability to protect its own interests absent intervention.

      Enviromedica's objections are overruled. Assuming without deciding that

the Court has the statutory and constitutional authority to rewrite Judge Lynch's

nondispositive order even though Enviromedica does not challenge its outcome,

Enviromedica is not entitled to an order that "more accurately reflect[ s]

Enviromedica's position." (Id. at 10.) Judge Lynch was under no obligation to

present the facts in a manner favorable to Enviromedica, particularly in light of his

legal obligation to construe Federal Rule of Civil Procedure 24(a)(2) "broadly in

favor of intervention." Donnelly v. Glickman, 159 F.3d 405,410 (9th Cir. 1998).

      IT IS ORDERED that Petitioner's Objections (Doc. 14) are OVERRULED.


                                          -3-
DATED this~ day of June, 2019.




                                 Dana L. Christensen, Chief Judge
                                 United States District Court




                          -4-
